Title: To John Adams from Oliver Wolcott, Jr., 6 September 1798
From: Wolcott, Oliver, Jr.
To: Adams, John



Sir
Trenton Sept. 6. 1798.

I recd. your Letter of August 30th. this morning and now enclose a Letter of Credit on General Lincoln to the extent of Dolls 7,666 66/100 the whole or any part of which may be at any time commanded.
If it please the President it is my wish, that each payment by General Lincoln, may be vouched by as Rect. agreably to the form annexed to the Letter of Credit.
I have made enquiry respecting your Steward and understand that he has left your House, and is somewhere in the neighbourhood of this place—I have given directions to Phila. to have an examination made whether the House is safe, and when I hear from thence or whence the Steward is, you shall be informed.The sickness continues to prevail;—the distress of the poor is great, & their prospects still worse.
I have the honour to be / with perfect respect, / Sir, your obdt servt

Oliv Wolcott.